Citation Nr: 1140076	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO. 07-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for paranoid schizophrenia. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder. 

3. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder. 

4. Entitlement to service connection for paranoid schizophrenia. 

5. Entitlement to service connection for a right knee disorder.

6. Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 22, 1978 to July 10, 1978.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and February 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In his May 2007 Substantive Appeal (VA Form 9), the Veteran requested a Central Office hearing at the Board's offices in Washington, D.C. He cancelled that request in August 2010. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The Board is reopening the paranoid schizophrenia, right knee, and left knee claims on the basis of new and material evidence. The three underlying service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. The RO denied service connection for a left knee disorder in an October 1978 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. The RO denied service connection for a right knee disorder in an April 1993 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

3. The RO denied service connection for paranoid schizophrenia in an August 2002 rating decision. Although the Veteran submitted a Notice of Disagreement (NOD) with that decision, he did not perfect an appeal to the Board because he withdrew his appeal in a May 2003 statement. 

4. Evidence received since the October 1978 rating decision is new and raises a reasonable possibility of substantiating the left knee disorder claim. 

5. Evidence received since the April 1993 rating decision is new and raises a reasonable possibility of substantiating the right knee disorder claim. 

6. Evidence received since the August 2002 rating decision is new and raises a reasonable possibility of substantiating the paranoid schizophrenia claim.


CONCLUSIONS OF LAW

1. The October 1978 rating decision denying service connection for a left knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the left knee disorder claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  (2011).

3. The April 1993 rating decision denying service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

4. New and material evidence has been submitted since the last prior, final denial of the right knee disorder claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  (2011).

5. The August 2002 rating decision denying service connection for paranoid schizophrenia is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.204(c), 20.302, 20.1103 (2011). 

6. New and material evidence has been submitted since the last prior, final denial of the paranoid schizophrenia claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issues, the June 2003 and March 2005 VCAA notice letters are compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claims were previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issues. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). The Board is reopening all three new and material evidence issues on appeal, and the claims will be remanded for further development and readjudication by the RO/AMC. 


 New and Material Evidence

The RO originally denied service connection for a left knee disorder in an October 1978 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011). The RO denied service connection for a left knee disorder in the final October 1978 rating decision because the evidence failed to establish that the Veteran's left knee disorder, medically noted at the time of the March 1978 enlistment examination, was aggravated beyond its natural progression during his service. See generally 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The RO originally denied service connection for a right knee disorder in an April 1993 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011). The RO denied service connection for a right knee disorder in the final April 1993 rating decision because there was no medical evidence of record of a right knee disorder. 

The RO originally denied service connection for paranoid schizophrenia in an August 2002 rating decision. Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him an October 2002 Statement of the Case (SOC). Although the Veteran filed an October 2002 VA Form 9, he thereafter expressly withdrew his appeal in a May 2003 statement. Such a withdrawal of an appeal is deemed to be a withdrawal of the NOD and the Substantive Appeal as to all issues to which the withdrawal applies. See 38 C.F.R. § 20.204(c) (2011). Therefore, the August 2002 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). The RO denied service connection for paranoid schizophrenia in the final August 2002 rating decision because the evidence failed to reveal paranoid schizophrenia during service or within one year of service. Although there was a current diagnosis of paranoid schizophrenia in August 2002, there was no evidence this was incurred in or aggravated by service.

In the Supplemental Statements of the Case (SSOCs), the RO implicitly reopened all the new and material evidence claims and considered them on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the paranoid schizophrenia, left knee disorder, and right knee disorder claims before proceeding to readjudicate the underlying merits of these claims. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his claims to reopen by the submission of new and material evidence in May 2003 (for both knees) and February 2005 (for paranoid schizophrenia). Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2007). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final October 1978, April 1993, and August 2002 rating decisions. For the left knee disorder, the Veteran has submitted private medical evidence revealing left knee surgery and treatment both preservice and within one year post-service. This evidence provides some support for the Veteran's argument of permanent aggravation of a preexisting left knee disorder during service. 

For the right knee disorder, private treatment records dated in 2009 and 2010 diagnosed the Veteran with bilateral knee osteoarthritis. These records now demonstrate medical evidence of a current right knee disorder. 

For paranoid schizophrenia, an August 1979 private discharge summary from Pulaski Community Hospital documents the Veteran's reported depression of three years duration, placing the depression both before and possibly during service. 

The evidence relates to an unestablished fact necessary to substantiate his claims and raises a reasonable possibility of substantiating his claims; that is to say, this evidence is new and material and his three claims are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

ORDER

As new and material evidence has been received, the claim for service connection for paranoid schizophrenia is reopened. To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a right knee disorder is reopened. To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened. To this extent, the appeal is granted.


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims of service connection for paranoid schizophrenia, a right knee disorder, and a left knee disorder. 

The Veteran has asserted that he was treated for paranoid schizophrenia at the VA Medical Center (VAMC) in Salem, Virginia from 1979 to 1983. See 2001 VA memo; May 2001 medical authorization form (VA Form 21-4142). These records have not been obtained and associated with the other evidence in his claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA should also secure any additional, relevant private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Veteran must be scheduled for a VA examination and medical opinion to determine the etiology of his current right and left knee disorders on the basis of in-service aggravation of preexisting disorders. See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006). See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003. The Court and Federal Circuit Court have adopted the General Counsel's position. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The law provides that an increase in disability must consist of worsening of the enduring disability. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that running and marching in boots during basic training permanently aggravated his preexisting right and left knee disorders. See May 2003 claim to reopen; January 2007 NOD; December 2008, April 2009, and October 2009 personal statements; and September 2009 representative statement.

A left knee injury that had required surgery prior to service in 1976 was noted on the Veteran's March 1978 enlistment examination. The left knee was asymptomatic at the time of enlistment. Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996) (observing that to rebut the presumption of soundness, a disorder need not be symptomatic, but only noted on entrance); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran's March 1978 enlistment examination made no mention of a right knee disorder. However, private treatment notes dated prior to service in August 1977 and September 1977 diagnose the Veteran with mild chondromalacia of the right knee. Right knee patella tendon realignment surgery was recommended for the future. This evidence clearly and unmistakably demonstrates that the Veteran had a preexisting right knee disorder prior to enlistment into military service in March 1978. Id. 

Given these factors, a remand is required for a VA and examination and opinion to determine whether the Veteran's preexisting right and left knee disorders were permanently aggravated by service beyond their normal progression. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran must also be scheduled for a VA examination and opinion to determine the etiology of his paranoid schizophrenia on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Since the Veteran did not serve for 90 days or more during a wartime or peacetime period, he is not entitled to the one-year presumption available for certain chronic diseases, including psychoses. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(1), 3.309. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his paranoid schizophrenia, right knee, and left knee disorders. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA records of paranoid schizophrenia treatment from 1979 to 1983 from the VAMC in Salem, Virginia. See 2001 VA memo; May 2001 medical authorization form (VA Form 21-4142). 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After completion of the above development, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran's preexisting right and left knee disorders were permanently aggravated by military service beyond their normal progression. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner will obtain from the Veteran a full in-service and post-service history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for right and left knee disorders.

(d) If the examiner finds a clinical or medical basis for corroborating or discrediting the history as provided by the Veteran he or she must so state.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

(g) For the left knee, the examiner must provide a medical opinion answering the following questions:

(i) Did the Veteran's preexisting left knee disorder which was noted upon enlistment permanently increase in severity during his military service from June 22, 1978 to July 10, 1978?

(ii) If there was a permanent increase in severity of the Veteran's left knee disorder during his military service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Preservice private medical evidence reveals the Veteran underwent arthrotomy and patella tendon realignment of the left knee in April 1976. He was diagnosed with chondromalacia of the left patella, subluxation of the patella, and possible torn medical meniscus prior to surgery. 

(B) Preservice, the Veteran continued to be treated for his left knee per private treatment records dated from April 1976 until March 1978. 

(C) Upon enlistment in March 1978 into the military, his left knee was noted to be asymptomatic and in "excellent" condition. 

(D) Service treatment records document that in June 1978 the Veteran complained of left knee pain. The Veteran was diagnosed by a Medical Evaluation Board (MEB) in June 1978 with left knee chondromalacia and lateral instability. The MEB noted that "marching caused exacerbation of his symptoms." The Veteran was discharged by the MEB for failure to meet the enlistment physical standards. 

(E) Post-service, the Veteran was treated for left knee pain in May 1979. In July 1979 his left knee was not symptomatic. He was treated for left knee pain in 2001 per private records. Private treatment records dated in 2009 and 2010 reveal a current diagnosis of left knee osteoarthritis. 

(F) The Veteran contends that running and marching in boots during basic training permanently aggravated his preexisting left knee disorder. He states he has experienced recurrent left knee problems since discharge from service in July 1978.  

(h) For the right knee, the examiner must provide a medical opinion answering the following questions:

(i) Did the Veteran's preexisting right knee disorder permanently increase in severity during his military service from June 22, 1978 to July 10, 1978?

(ii) If there was a permanent increase in severity of the Veteran's right knee disorder during his military service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Preservice private medical notes dated in August 1977 and September 1977 diagnose the Veteran with mild chondromalacia of the right knee. Right knee patella tendon realignment surgery was recommended for the future. 

(B) Service treatment records are negative for any complaint, treatment, or diagnosis of a right knee disorder. The Veteran's March 1978 enlistment examination made no mention of a right knee disorder. 

(C) Post-service, the Veteran was treated for right knee pain in May 1979. In July 1979 his right knee remained symptomatic. Right knee crepitus was marked. He underwent right knee arthrotomy surgery in July 1979 for subluxation of the right patella and chondromalacia. His right knee showed improvement and his cast was removed per August 1979, September 1979, and December 1979 treatment notes. He was treated in February 1993 by Dr. Robert Stephenson for "mild patellofemoral chondrosis of the right knee with possible early degenerative changes." Private treatment records dated in 2009 and 2010 reveal a current diagnosis of right knee osteoarthritis. 

(D) The Veteran contends that running and marching in boots during basic training permanently aggravated his preexisting right knee disorder. He states he has experienced recurrent right knee problems since discharge from service in July 1978.  

3. After completion of the above development, arrange for a VA examination with an appropriate mental health clinician. The purpose of the examination is to determine whether the Veteran has paranoid schizophrenia that is related to service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. If there is a medical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) The examiner must state the diagnosis for all psychiatric disorders to include paranoid schizophrenia found upon examination. 

(g) The examiner must provide opinion as to whether the Veteran has a current acquired psychiatric disorder to include paranoid schizophrenia that began during active service or is related to any incident of service.  

(h) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(i) Service treatment records are negative for any complaint, treatment, or diagnosis of an acquired psychiatric disorder to include paranoid schizophrenia. 

(ii) Within one year of discharge, in August 1979, the Veteran attempted to commit suicide per an August 1979 Pulaski Community Hospital discharge summary. The Veteran was diagnosed with severe depression. The Veteran indicated he had been depressed for three years, but recently it was growing in intensity and interfering with his college studies. It was noted the Veteran knew of no particular reason why he was depressed. The Veteran mentioned that his father's poisoning when the Veteran was 12 disturbed him. 

(iii) Post-service private records from Southwestern Virginia Mental Health Institute and New River Valley dated in the 1990s and 2000s reveal psychiatric hospitalizations for paranoid schizophrenia and substance abuse. 

(iv) The Veteran contends that his symptoms of schizophrenia to include delusions and distorted thought processes began during basic training in June and July of 1978. He asserts his military service changed him emotionally and mentally due to the stress he had to endure for several weeks. He says he was not able to sleep during his basic training and he was paranoid about what his drill instructors told him. He was fearful about going to war. He contends his fear and anxiety during service led to his suicide attempt within one year of service. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


